NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 22, 2018 *
                                  Decided June 25, 2018

                                          Before

                           FRANK H. EASTERBROOK, Circuit Judge

                           AMY C. BARRETT, Circuit Judge

                           MICHAEL B. BRENNAN, Circuit Judge

No. 17-3656

SONYA DAVIS,                                        Appeal from the United States
    Plaintiff-Appellant,                            District Court for the Northern District
                                                    of Illinois, Eastern Division.
       v.
                                                    No. 17 C 7714
BANK OF AMERICA CORP., et al.,
    Defendants-Appellees.                           Charles P. Kocoras,
                                                    Judge.

                                        ORDER

       This litigation succeeds Davis v. Bank of America Corp., No. 16 C 5993, 2017 WL
4237047, (N.D. Ill. Sept. 25, 2017), in which three dozen homeowners sued numerous
financial institutions for various unfair business practices. The district court dismissed
the suit after concluding that the plaintiffs’ third amended complaint did not state a
claim and violated Federal Rules of Civil Procedure 8, 20, and 21.


       *
        We have agreed to decide this case without oral argument because it is
frivolous. See FED. R. APP. P. 34(a)(2)(B).
No. 17-3656                                                                              Page 2

        Rather than pursue an appeal, the homeowners “refiled” their suit under a
different case number, with each plaintiff signing the complaint pro se. They named the
same financial institutions they had sued previously but added claims against both
their former attorney and an attorney who represented some of the defendants in the
prior suit. At a status hearing, the plaintiffs’ spokesperson, Sonya Davis, confirmed that
the case was based on the “original facts” of the prior suit. The judge then dismissed the
new suit with prejudice, explaining that the complaint suffered from the same
deficiencies that had led to the prior dismissal and that the plaintiffs could not
“keep filing the same thing over and over.”

       On appeal Davis, who is not a lawyer, continues to refer to herself as the
plaintiffs’ spokesperson. But Davis may not litigate in federal court on behalf of the
other plaintiffs, none of whom signed her filings in this court. See 28 U.S.C. § 1654;
Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077 (7th Cir. 2013). Moreover, she alone
signed the notice of appeal, and she does not allege that any of the other plaintiffs are
her spouse or minor children, the only persons on whose behalf she could sign.
See FED. R. APP. P. 3(c)(2). We thus agree with the appellees that Davis is the only
plaintiff participating in the appeal.

       That said, Davis’s appellate submissions do not contain any coherent argument
for our review. See FED. R. APP. P. 28(a)(8); Rahn v. Bd. of Trs. of N. Ill. Univ., 803 F.3d 285,
295 (7th Cir. 2015). She does not engage with the district court’s reasoning that the
complaint in this case suffered from the same deficiencies that led to the dismissal of the
prior suit. She merely recites the procedural history of both cases and asserts, without
elaboration, that both dismissals deprived the plaintiffs of due process. We construe
pro se filings liberally, but such undeveloped contentions are waived. See Ball v. City of
Indianapolis, 760 F.3d 636, 645 (7th Cir. 2014); Anderson v. Hardman, 241 F.3d 544, 545–46
(7th Cir. 2001). Because Davis has not developed any argument for our review, the
appeal is DISMISSED.